Title: James Madison to Charles Caldwell, 13 March 1828
From: Madison, James
To: Caldwell, Charles


	    
	      Dear Sir
	      
		 Montpellier
		Mar. 13. 1828
	      
	    
	     
On the receipt of your letter of the 15 Ult: I requested the Bursar of the University to make out a Statement on the main subject of your enquiry, which I inclose.  It shews the modes, as well as the amount of the Legislative grants to the Institution.
The Professors receive their salaries out of the permanent annuity of $15.000. with fees from the Students of $50 when attending a single Professor, $30. when two, & $20 when three or more.
It does not appear that any Legislative grants of money, or I believe of land, have been made to any Collegiate Institution.  The University alone is of a State character, and under the Government of the State
Wishing every success to the object in your own State which you hope to promote by the examples of others, I tender you anew assurances of my esteem & friendly respects 

	    
	      James Madison
	    
	  